Exhibit 10.2

 

  Marvell Technology Group Ltd.   Notice of Grant of   ID: 77-0481679  
Performance Award   Canon’s Court, 22 Victoria Street   and Award Agreement   P
O Box HM 1179     Hamilton HM EX, Bermuda  

 

[NAME]       Award Number:    XXXXXX    [STREET ADDRESS]       Plan:    1995   
[CITY, STATE, ZIP]       ID:      

Effective [DATE], you have been granted a performance award covering [NUMBER]
shares (the “Performance Awards”), it being understood that [NUMBER] of such
Performance Awards reflects your target award and the excess of such amount
reflect the maximum number of Performance Awards that may be earned. These
Performance Awards are restricted until they vest in accordance with the
attached Exhibit A, at which time you will receive shares of Marvell Technology
Group Ltd. (the “Company”) common stock.

This Notice of Grant is subject to all of the terms and conditions set forth
herein, as well as the Performance Award Agreement, the Appendix (which include
the special provisions for participant’s country of residence if any), and the
Amended and Restated 1995 Stock Option Plan (the “Plan”), all of which are
incorporated herein by reference. Capitalized terms used in this Notice of Grant
but not defined shall have the same meaning as provided in the Plan.

By signing this document, the participant acknowledges receipt of a copy of the
Plan, and agrees that (a) these Performance Awards are granted under and
governed by the terms and conditions of the Plan, the Performance Award
Agreement, and the Appendix (the special provisions for participant’s country of
residence, if any); (b) the participant has carefully read, fully understands
and agrees to all of the terms and conditions described in the attached
Performance Award Agreement, the Appendix, and the Plan; (c) the participant
understands and agrees that the Performance Award Agreement and Appendix,
including any cover sheet and attachments, constitute the entire understanding
between the participant and the Company regarding this Performance Award, and
that any prior agreements, commitments or negotiations concerning this Award are
replaced and superseded; and (d) the participant has been given an opportunity
to consult legal counsel with respect to all matters relating to this Award
prior to signing this cover sheet and that the participant has either consulted
such counsel or voluntarily declined to consult such counsel. The Performance
Award Agreement, the Appendix and prospectus are available on the Company’s
website at https://intranet/stockselfservice or by request from the Company’s
Stock Administration Department. The participant hereby agrees that these
documents are deemed to be delivered to him or her.

 

 

Marvell Technology Group Ltd.

     

 

Date

     

 

[NAME]

     

 

Date

 

Page 1 of 1



--------------------------------------------------------------------------------

EXHIBIT A



--------------------------------------------------------------------------------

MARVELL TECHNOLOGY GROUP LTD.

AMENDED AND RESTATED

1995 STOCK OPTION PLAN

PERFORMANCE AWARD AGREEMENT

 

Payment for
Performance Awards    No payment is required for the Performance Awards you
receive. Vesting    Subject to the terms and conditions of the Plan and this
Performance Award Agreement (the “Agreement”), your Performance Awards vest in
accordance with the schedule set forth in the Notice of Grant of Performance
Award (the “Notice of Grant”). Forfeiture    When your common-law employment
with the Company or a Subsidiary terminates for any reason, vesting of your
Performance Awards subject to such Award immediately stops and such Award
expires immediately as to the number of Performance Awards that are not vested
as of the date such Continuous Service terminates.    This means that the
unvested Performance Awards will immediately be cancelled. You receive no
payment for Performance Awards that are forfeited.    The Company determines
when your Continuous Service terminates for this purpose and all purposes under
the Plan.    If you go on a leave of absence for any reason, then unless
otherwise adjusted in accordance with the Company’s leave of absence policy or
the terms of your leave, the vesting schedule specified in the Notice of Grant
will be adjusted to suspend vesting after the first 90 days of leave unless you
return to work on or before the 91st day following commencement of the leave.
Nature of Performance Awards    Your Performance Awards are mere bookkeeping
entries. They represent only the Company’s unfunded and unsecured promise to
issue shares of Common Stock (or distribute cash) on a future date. As a holder
of Performance Awards, you have no rights other than the rights of a general
creditor of the Company. No Voting Rights or Dividends    Your Performance
Awards carry neither voting rights nor rights to dividends. You, or your estate
or heirs, have no rights as a stockholder of the Company unless and until your
Performance Awards are settled by issuing shares of the Company’s Common Stock.
No adjustments will be made for dividends or other rights if the applicable
record date occurs before your stock certificate is issued, except as described
in the Plan.  



--------------------------------------------------------------------------------

Performance Awards Nontransferable    You may not sell, transfer, assign, pledge
or otherwise dispose of any Performance Awards. For instance, you may not use
your Performance Awards as security for a loan. Settlement of Performance Awards
  

Each of your Performance Awards will be settled when it vests.

 

At the time of settlement, you will receive one share of the Company’s Common
Stock for each vested Performance Award; provided, however, that no fractional
Share will be issued or delivered pursuant to the Plan or this Agreement, and
the Administrator will determine whether cash will be paid in lieu of any
fractional Share or whether such fractional Share and any rights thereto will be
canceled, terminated or otherwise eliminated.

Withholding Taxes and Stock Withholding    Notwithstanding any contrary
provision of this Agreement, no certificate representing the Shares will be
issued to you unless and until satisfactory arrangements (as determined by the
Company) will have been made by you with respect to the payment of income,
employment and other taxes which the Company determines must be withheld with
respect to such Shares so issuable (the “Withholding Taxes”).    In its
discretion, the Company may withhold otherwise deliverable Shares upon vesting
of Performance Awards, according to the vesting schedule, having a Fair Market
Value equal to the minimum amount required to be withheld for the payment of the
Withholding Taxes pursuant to such procedures as the Company may specify from
time to time. The Company will not retain fractional Shares to satisfy any
portion of the Withholding Taxes. If the Company determines that the withholding
of whole Shares results in an over-withholding to meet the minimum tax
withholding requirements, a reimbursement will be made to you as soon as
administratively possible.    The Company may also provide for the payment of
Withholding Taxes, in whole or in part, by one of the additional following
alternatives:    (a) you provide irrevocable instructions to a
Company-designated broker to deliver cash to the Company (or your employer) from
your previously established account with such broker equal to the Withholding
Taxes; or    (b) you provide irrevocable instructions to a Company-designated
broker to sell a sufficient number of Shares otherwise deliverable to you having
a Fair Market Value equal to the Withholding Taxes, provided that such sale does
not violate Company policy or applicable laws.

 

-2-



--------------------------------------------------------------------------------

   If you fail to make satisfactory arrangements for the payment of the
Withholding Taxes hereunder at the time any applicable Performance Awards
otherwise are scheduled to vest pursuant to the vesting schedule, you will
permanently forfeit such Performance Awards and any Shares otherwise deliverable
with respect thereto, and the Performance Awards will be returned to the Company
at no cost to the Company. Restrictions on Resale    By signing this Agreement,
you agree not to sell any shares of the Company’s Common Stock issued upon
settlement of the Performance Awards at a time when applicable laws or Company
policies prohibit a sale. This restriction will apply as long as you are an
employee, consultant or director of the Company or a subsidiary of the Company.
Adjustments    In the event of a stock split, a stock dividend or a similar
change in Company stock, the number of Performance Awards covered by this Award
may be adjusted pursuant to the Plan. Beneficiary Designation    You may dispose
of your Performance Awards in a written beneficiary designation. A beneficiary
designation must be filed with the Company on the proper form. It will be
recognized only if it has been received at the Company’s headquarters before
your death. If you file no beneficiary designation or if none of your designated
beneficiaries survives you, then your estate will receive any vested Performance
Awards that you hold at the time of your death. Entire Agreement;
Governing Law    The Plan is incorporated herein by reference. The Plan, the
Notice of Grant and this Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements and all contemporaneous oral
undertakings and agreements of the Company and you with respect to the subject
matter hereof, including but not limited to the grant or promise of any right or
option to purchase shares of capital stock of the Company to you pursuant to any
employment agreement or offer letter delivered by the Company to you or
otherwise, and may not be modified to materially and adversely affect your
interest except by means of a writing signed by the Company and you. This
Agreement is governed by California law except for that body of law pertaining
to its conflict of laws. Acknowledgments    YOU ACKNOWLEDGE AND AGREE THAT THE
VESTING OF THE PERFORMANCE AWARDS SUBJECT TO THIS AWARD IS EARNED ONLY BY
CONTINUING CONSULTANCY OR EMPLOYMENT AT THE WILL OF THE COMPANY (NOT THROUGH ANY
OTHER MEANS, INCLUDING WITHOUT LIMITATION, THE ACT OF BEING HIRED, BEING GRANTED
THIS AWARD OR ACQUIRING SHARES HEREUNDER). YOU  

 

-3-



--------------------------------------------------------------------------------

   FURTHER ACKNOWLEDGE AND AGREE THAT NOTHING IN THIS AGREEMENT, NOR IN THE PLAN
WHICH IS INCORPORATED HEREIN BY REFERENCE, SHALL CONFER UPON YOU ANY RIGHT WITH
RESPECT TO CONTINUATION OF EMPLOYMENT OR CONSULTANCY BY THE COMPANY, NOR SHALL
IT INTERFERE IN ANY WAY WITH YOUR RIGHT OR THE COMPANY’S RIGHT TO TERMINATE YOUR
EMPLOYMENT OR CONSULTANCY AT ANY TIME, WITH OR WITHOUT CAUSE.    You hereby
authorize and direct your employer to disclose to the Company or any subsidiary
any information regarding your employment, the nature and amount of the your
compensation and the fact and conditions of your participation in the Plan, as
your employer deems necessary or appropriate to facilitate the administration of
the Plan.    You consent to the collection, use and transfer of personal data as
described in this paragraph. You understand and acknowledge that the Company,
your employer and the Company’s other subsidiaries hold certain personal
information regarding you for the purpose of managing and administering the
Plan, including (without limitation) your name, home address, telephone number,
date of birth, social insurance number, salary, nationality, job title, any
shares or directorships held in the Company and details of all options or any
other entitlements to shares awarded, canceled, exercised, vested, unvested or
outstanding in the your favor (the “Data”). You further understand and
acknowledge that the Company and/or its subsidiaries will transfer Data among
themselves as necessary for the purpose of implementation, administration and
management of your participation in the Plan and that the Company and/or any
subsidiary may each further transfer Data to any third party assisting the
Company in the implementation, administration and management of the Plan. You
understand and acknowledge that the recipients of Data may be located in the
United States or elsewhere. You authorize such recipients to receive, possess,
use, retain and transfer Data, in electronic or other form, for the purpose of
administering your participation in the Plan, including a transfer to any broker
or other third party with whom you deposit shares acquired under the Plan of
such Data as may be required for the administration of the Plan and/or the
subsequent holding of Shares on your behalf. You may, at any time, view the
Data, require any necessary modifications of Data or withdraw the consents set
forth in this paragraph by contacting the Human Resources Department of the
Company in writing.    You acknowledge receipt of a copy of the Plan and
represent that you are familiar with the terms and provisions thereof, and
hereby accept this award subject to all of the terms and provisions thereof. You
have reviewed the Plan, this Agreement and the Notice of Grant in their

 

-4-



--------------------------------------------------------------------------------

   entirety, have had an opportunity to obtain the advice of counsel prior to
executing this award and fully understand all provisions of such documents. You
hereby agree to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under the Plan,
the Notice of Grant or this Performance Award Agreement. Notwithstanding the
foregoing, if any party brings any action, suit, counterclaim, cross-claim,
appeal, arbitration, or mediation for any relief against the other to enforce
the terms of or to declare rights under this Plan or the Performance Award
Agreement, in addition to any damages and costs which the prevailing party
otherwise would be entitled, the non-prevailing party shall pay to the
prevailing party a reasonable sum for attorneys’ fees and costs incurred in
bringing and prosecuting or defending such action or enforcing any judgment,
order, ruling, or award. You agree to timely notify the Company upon any change
in the residence address indicated below, and acknowledge that the Company may
at its discretion deliver share certificates representing Shares issued pursuant
to the settlement of this award to such address. You agree to provide the
Company within 7 days of the execution of this Agreement the Consent of Spouse
attached hereto if applicable, or within 7 days of any event that would cause
such consent to be applicable. You acknowledge that the Company will rely on
such agreement.

BY SIGNING THE COVER SHEET OF THIS AGREEMENT,

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED ABOVE AND IN THE PLAN.

 

-5-



--------------------------------------------------------------------------------

CONSENT OF SPOUSE

The undersigned spouse of the award recipient has read and hereby approves the
terms and conditions of the Plan, the Notice of Grant and this Agreement. In
consideration of the Company’s granting his or her spouse the right to receive
Shares as set forth in the Plan and this Agreement, the undersigned hereby
agrees to be irrevocably bound by the terms and conditions of the Plan and this
Agreement and further agrees that any community property interest shall be
similarly bound. The undersigned hereby appoints the undersigned’s spouse as
attorney-in-fact for the undersigned with respect to any amendment or exercise
of rights under the Plan or this Agreement.

 

Dated:                                                                          

 

Spouse of award recipient

           

«Spouse_Name»

 

 